Title: From Benjamin Franklin to Jonathan Shipley, 14 December 1771
From: Franklin, Benjamin
To: Shipley, Jonathan


London, Dec. 14. 1771.
Hearing that your Lordship had called in Cravenstreet during my Absence, I went next Day to your House hoping to find the Family there, but was mortified with the Information of your being still at Twyford. I should have thank’d you before for your kind Letters in my favour to the Primate and Mr. Jackson. The Primate was at Armagh, and did not come to Dublin ’till just as I was leaving it. He was however exceedingly polite, and condescended to honour me with his particular Notice in the House of Lords and at the Lord Lieutenant’s; but I could not accept his hospitable Invitations, being fully engag’d for the little time I had to stay, and my Fellow-traveller impatient to be gone on Account of pressing Business. In my Life I never saw People more earnestly desirous of obliging a Stranger, or more anxiously intent on showing Respect to a Recommendation, than the Jacksons and their Brother (a worthy Man) Mr. Philips. Yet I could but once afford myself the Pleasure of Dining with that agreable Family, being entangled with numerous Engagements in Town, and they live in the Country about 7 Miles from Dublin. It is a handsome Seat, the Gardens and Fields belonging to the House very beautiful, as well as the surrounding Prospects. The House is well built, copied, one would think, from yours at Twyford, so similar is the Disposition of the Rooms, Stairs, Chimneys, &c. I will tell you more Particulars when I am happy in being with you, which is not likely to happen so soon as I wish’d and you kindly propose; for having been absent twice as long as I intended, I find my Business so accumulated, and such Heaps of Letters to answer, that it will be scarce possible for me, with the greatest Diligence to get through before the Meeting of Parliament. Be so good as to accept my best Wishes of every kind of Felicity to you and yours, and believe me ever, with the greatest Respect and Esteem, My Lord, Your Lordship’s most obliged humble Servant,
B Franklin

I had the Pleasure of hearing an exceeding good Character of your Lordship Mrs. Shipley, and the younger Ladies, from an old Man and Woman that keep your House at St. Asaph.
Please to present my Respects to Mr. Wilmot.

Lord Bp. of St. Asaph.
